Title: To Thomas Jefferson from John Page, 12 September 1803
From: Page, John
To: Jefferson, Thomas


          
            
              My dear Sir
            
            Richmond Sepr. 12th. 1803
          
          Having this Moment heard that Mr. Harvey intends to set out tomorrow morning to Monticello, I sent to request he would call on me & take charge of a Letter to you. I thought he would be a proper Conveyance of the Letter which you had permitted me to copy. I now inclose it with thanks for this fresh proof of your friendship, & for your Confidence in me. Mrs. Page joins in presenting our Compliments & best Wishes to you & your charming Family
          I am with the highest respect & Esteem your most obedient Servt.
          
            
              John Page
            
          
          
          
            P.S.
            As Mr. Harvey did not call for this Letter I have taken out yours to Dr. Rush & will keep it for a safer Conveyance than a Post. I have been so engaged ever since my return here that I can only add that I am
            sincerely yours. 
          
          
            J.P. 
          
        